Bausman, J.
Plaintiffs’ complaint sought to foreclose an asserted lien on lands for “surveying, placing stakes and monuments, and figuring out distances for the platting of said real estate.” A demurrer being sustained, they elected to stand on their complaint and have appealed.
This lien is claimed under the grader’s statute, which gives a lien on realty to him who “clears, grades, fills in or otherwise improves the same, or any street or road in front of, or adjoining the same.” Rem. & Bal. Code, § 1131 (P. C. 309 § 59).
The decision of the lower court was correct. We incline, to be sure, and are required, to give lien laws a liberal interpretation, and this we do. But in the present instance we are asked to go too far. A civil engineer is clearly not within this statute. He is not within the clause “otherwise improves the same.”
We may add that it was not alleged that this surveying and staldng was even part of any subsequent construction or grading, or that anything followed to make it useful. Under *379the building lien law, we did allow architects a lien (Gould v. McCormick, 75 Wash. 61, 134 Pac. 676, Ann. Cas. 1915 A. 710, 47 L. R. A. [N. S.] 765) for plans of the building actually constructed, denying it to them in Lipscomb v. Exchange Nat. Bank of Spokane, 80 Wash. 296, 141 Pac. 686, because the structure in that case had never been erected.
To give to mere staking and running of lines a lienable interest in lands, is beyond the statute.
Judgment affirmed.
Morris, C. J., Main, Parker, and Holcomb, JJ., concur.